DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on August 20, 201 in which claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to reporting home network health metrics. The closest prior art of record, US 2020/274782 Al (BALAIA H CHAKKARAVARTHY PERTYASAMY [US] ET AL) and 2015/039749 Al (KWAN LOUIE [CA] ET AL), disclose similar methodologies. However, the closest prior art of record, US 2020/274782 Al (BALAIA H CHAKKARAVARTHY PERTYASAMY [US] ET AL) and 2015/039749 Al (KWAN LOUIE [CA] ET AL), failed to show “an electronic device for use with a network device, said electronic device comprising: a memory, having stored therein, a first set of threshold weighted metric values, a second set of threshold weighted metric values, and a remediation suggestion; and a processor configured to execute instructions stored on said memory to cause said electronic device to: obtain a first set of metric values associated with a first set of metrics, respectively, within a first metric category of the network device; provide a first set of weighting factors for the first set of metric values, respectively; determine a first set of weighted metric values associated with the first set of metric values, respectively, and being based on the first set of metric values and the first set of weighting factors; obtain a second set of metric values associated with a second set of metrics, respectively, within a second metric category of the network device; provide a second set of weighting factors for the second set of metric values, respectively; determine a second set of weighted metric values associated with the second set of metric values, respectively, and being based on the second set of metric values and the second set of weighting factors; provide a first metric category score based on comparison of the first set of threshold weighted metric values and the first set of weighted metric values; provide a second metric category score based on comparison of the second set of threshold weighted metric values and the second set of weighted metric values; and perform a remediation operation associated with the remediation suggestion when the first metric category score is lower than a first metric category score threshold.” These claimed features being present in independent claims 1, 5, 9 and in conjunction with all the other claimed limitations render claims 1, 5 and 9 allowable over the prior art of record.

As per claims 2-4, 6-8 and 10-12, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 5 and 9. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Figure 4 is objected to because items 412, 414, 416 are indicated by empty boxes, make appropriate corrections to indicate what the empty boxes represent.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        July 16, 2022